IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,261



                     EX PARTE HENRY LEE MEANS, JR., Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 43,595 IN THE 400 TH DISTRICT COURT
                          FROM FORT BEND COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to fifteen years’ imprisonment. The First Court of Appeals affirmed his

conviction. Means v. State, Cause No. 01-07-175-CR (Tex. App.–Houston [1st], delivered April 17,

2008).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

by failing to timely notify Applicant that his conviction had been affirmed and that he had a right to
                                                                                                        2

file a pro se petition for discretionary review.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law recommending that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the First Court

of Appeals in Cause No. 01-07-175 that affirmed his conviction in Cause No. 43,595 from the 400th

Judicial District Court of Fort Bend County. Applicant shall file his petition for discretionary review

with the First Court of Appeals within 30 days of the date on which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: November 18, 2009
Do not publish